UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 28, 2010 ALPHA NATURAL RESOURCES, INC. (Exact name of registrant as specified in its charter) Delaware 001-32331 42-1638663 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer incorporation) Identification No.) One Alpha Place, P.O. Box 2345, Abingdon, VA 24212 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (276) 619-4410 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS ITEM 7.01 REGULATION FD DISCLOSURE ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS SIGNATURES EXHIBIT INDEX EXHIBIT 99.1 EXHIBIT 99.2 Item 7.01 Regulation FD Disclosure. On June 28, 2010, an executive officer of Alpha Natural Resources, Inc. (“Alpha”) will participate in the Jefferies 2nd Annual Boston Energy Day. Also, on June 28, 2010, an executive officer of Alpha will participate in the Rocky Mountain Coal Mining Institute Conference. A copy of each of the presentationsis attached as Exhibit 99.1 and 99.2, respectively. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Exhibit99.1 Alpha Natural Resources, Inc. Investor Presentation. Exhibit 99.2 Alpha Natural Resources, Inc. Conference Presentation. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Alpha Natural Resources, Inc. June 28, 2010 By: /s/ Vaughn R. Groves Name: Vaughn R. Groves Title: Executive Vice President and General Counsel EXHIBIT INDEX Exhibit No. Description Exhibit99.1 Investor Presentation Exhibit 99.2 Conference Presentation
